UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):May 6, 2008 POZEN INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-31719 62-1657552 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1414 Raleigh Road, Suite 400 Chapel Hill, North Carolina 27517 (Address of Principal Executive Offices) (Zip Code) (919) 913-1030 (Registrant’s telephone number, including area code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425). ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12). ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)). ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)). Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 6, 2008, pursuant to an incentive program approved by the Compensation Committee of the Board of Directors of POZEN Inc. (the “Company”), performance based stock options were granted to all of the Company’s employees, including the Company’s executive officers, to purchase up to an aggregate of 300,000 shares of common stock. Twenty-five percent (25%) of the options granted will vest upon the acceptance by the U.S. Food and Drug Administration (FDA) of the New Drug Application (NDA) for PN 400, a proprietary fixed dose combination of the PPI esomeprazole magnesium with the NSAID naproxen in a single tablet being developed by the Company with AstraZeneca AB for the management of pain and inflammation associated with conditions such as osteoarthritis and rheumatoid arthritis in patients who are at risk for developing NSAID-associated gastric ulcers.The remaining seventy-five (75%) of the options granted will vest upon the receipt by the Company of an action letter from the FDA indicating approval of the NDA for PN 400.The options, which were granted under the Company’s Second Amended and Restated 2000 Equity Compensation Plan (the “Plan”), have a ten-year term and an exercise price equal to the Nasdaq reported market closing price of the common stock on May 6, 2008, the date of grant.The options also include provisions that require satisfactory employee performance prior to vesting.The stock option grants were awarded to incentivize employees, including the executive officers, on the achievement of these milestones and to remain with the Company through the NDA filing andapproval of PN 400. As a part of this Company-wide incentive program,options relating to a total of 103,900 shares of common stock were granted to the executive officers of the Company, Dr. John R. Plachetka, President and CEO, Dr. Marshall E. Reese, Executive Vice President, Product Development, William L. Hodges, Senior Vice President, Finance and Administration and CFO, and Gilda M. Thomas, Senior Vice President and General Counsel, as set forth below: Executive Officer Number of Stock Options John R. Plachetka 50,800 Marshall E. Reese 21,100 William L. Hodges 16,600 Gilda M. Thomas 15,400 The form of the nonqualified stock option award agreement for this incentive program is filed as Exhibit 10.1 hereto and is incorporated herein by reference. 2 On May 6, 2008, the Compensation Committee also approved the following annual base salary increase, cash bonus, and incentive option award for Marshall E. Reese, Executive Vice President, Product Development, as set forth below: Cash Bonus Number of Stock Options $12,600 20,000 Dr.
